Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 1 of 32. PageID #: 125983



                            UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



IN RE NATIONAL PRESCRIPTION                    MDL 2804
OPIATE LITIGATION                              Case No. 17-md-2804
This document relates to:                      Hon. Dan Aaron Polster
Track One Cases


                                     EXHIBIT LIST
                                      (Corrected)


   Exhibit                              Description                                 Date
   Number

       1.      Rafalski, James E., Expert Report: Analysis of Distributor         04/15/2019
               and Manufacturer Regulatory Compliance to Maintain
               Effective Controls for the Prevention of Diversion of Controlled
               Substances

       2.      McCann, Craig J., PH.D., CFA, Supplemental Expert                  04/03/2019
               Report

       3.      Keller, Lacey R., Expert Analysis Report                           04/15/2019

       4.      Rannazzisi, Joseph T., Deputy Assistant Administrator,             09/27/2006
               Office of Diversion Control, U.S. DOJ, DEA Letter re:
               registrants

       5.      Gitchel, G. Thomas, Acting Chief, Diversion Operations             05/16/1984
               Section, Letter re: registrants

       6.      Rannazzisi, Joseph T., Deputy Assistant Administrator,             12/27/2007
               Office of Diversion Control, U.S. DOJ, DEA Letter re:
               registrants

       7.      Transcript of the Deposition of Colleen McGinn                     12/24/2018
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 2 of 32. PageID #: 125984




     8.     Transcript of the Deposition of Joseph Tomkiewicz            11/28/2018

     9.     DEA Diversion Investigators Manual

     10.    Transcript of the Deposition of Thomas Prevoznik (Vol. II)   04/18/2019

     11.    Transcript of the Deposition of Jennifer R. Norris           08/07/2018

     12.    Transcript of the Deposition of Nathan J. Hartle             07/31/2018

     13.    DEA’s Office of Diversion Control’s 13th Pharmaceutical      09/2007
            Industry Conference Presentation and Attendance List

     14.    DEA’s Office of Diversion Control’s 13th Pharmaceutical      09/2007
            Industry Conference Agenda

     15.    DEA’s Office of Diversion Control’s 13th Pharmaceutical      09/2007
            Industry Conference Agenda and Presentation by
            Michael Mapes regarding Suspicious Orders

     16.    Email from Tracey Hernandez to Diane Miranda, et al.         09/26/2007
            regarding DEA/Industry Conference Report

     17.    Settlement and Memorandum of Agreement between the           06/10/2013
            Department of Justice, DEA, and Walgreens Co.

     18.    Appendix A to the Settlement and Memorandum of
            Agreement between the Department of Justice, DEA, and
            Walgreens Co.

     19.    Appendix B to the Settlement and Memorandum of
            Agreement between the Department of Justice, DEA, and
            Walgreens Co.

     20.    Transcript of the Deposition of Thomas G. Schoen             09/05/2018

     21.    Whitelaw, Dr. Seth B., Expert Report, Examination of         04/15/2019
            Compliance Standards for Opioid Manufacturers and
            Distributors

     22.    Kinsey, R.Ph, MBA, Sandra K.B., Amended Expert Report 06/03/2019

     23.    Verdict Form, United States of America v. Gurry, et al.      05/02/2019



                                         2
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 3 of 32. PageID #: 125985




     24.    First Superseding Indictment, United States of America v. 10/24/2017
            Babich, et. Al.

     25.    McCann, Ph.D., CFA, Craig J., Second Supplemental            04/15/2019
            Expert Report

     26.    Exhibit 33 of S. Becker’s Deposition: DEA Press Release re 06/15/2010
            Harvard’s suspension

     27.    Exhibit 36 of S. Becker’s Deposition: DEA Notice of          09/15/2015
            Decision & Order regarding Masters

     28.    Exhibit 38 of S. Becker’s Deposition: Press Release          06/10/2011
            regarding KeySource license suspension

     29.    Exhibit 37 of S. Becker’s Deposition: DOJ Press Release      12/23/2016
            regarding civil penalty levied against Cardinal

     30.    Exhibit 35 of S. Becker’s Deposition: DOJ Press Release re   06/25/2014
            Value Drug settlement

     31.    Administrative Memorandum of Agreement between               07/20/2017
            U.S. Department of Justice, Drug Enforcement
            Administration, Mallinckrodt plc and Mallinckrodt LLC

     32.    Transcript of the Deposition of John Gillies                 02/07/2019

     33.    Exhibit 33 of K. Harper’s Deposition: Email from Karen       04/12/2011
            Harper to Michael J. Santowski regarding Controlled
            Substance Suspicious Order Monitoring Program
            Training for Executive Committee Presentation

     34.    Transcript of the Deposition of Karen Harper                 01/15/2019

     35.    Buzzeo, R.Ph., Ronald W. Expert Report                       05/31/2019

     36.    Transcript of the Deposition of James Rausch                 11/15/2018

     37.    Mallinckrodt DEA Compliance Procedure, Controlled            05/13/2008
            Substance Suspicious Order Monitoring Draft 2

     38.    Suspicious Order Monitoring Program No. C/S Comp 3.0 10/29/2010




                                        3
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 4 of 32. PageID #: 125986




     39.    Rannazzisi, Joseph T., Deputy Assistant Administrator,     12/27/2007
            Office of Diversion Control, U.S. DOJ, DEA Letter to
            Mallinckrodt, Inc. re: registrants

     40.    SOM Team Activity Log

     41.    Memorandum from Howard Davis to Karen Harper,        11/02/2010
            Suspicious Order Monitoring Program No. C/S Comp 3.0

     42.    Email from Karen Harper to Jim H. Rausch, cc: George R.    06/09/2010
            Saffold regarding SOM Program

     43.    Email from Karen Harper to John Adams et al. regarding     06/06/2008
            Suspicious Order Monitoring Training Notes from Bulk
            Narcotic Sales Meeting Presentation

     44.    Transcript of the Deposition of William Ratliff            12/19/2018

     45.    Excel Spreadsheet showing National Account Manager         2006-2011
            bonus payments

     46.    Transcript of the Deposition of Kate Neely                 01/08/2019

     47.    Meeting Notes from Buzzeo DEA Conference                   10/27-
                                                                       30/2008

     48.    Email from Karen Harper to Eileen Spaulding regarding      09/24/2010
            SOM

     49.    Email from Gail Tetzlaff to Jennifer Buist and Eileen      03/02/2012
            Spaulding regarding NAMs clearing orders

     50.    Email from Victor Borelli to Brenda Rehkop, cc: Karen      07/15/2011
            Harper, et al. regarding NAMs clearing orders

     51.    Email from Bill Ratliff to James Rausch et al. regarding   09/03/2008
            Propoxyphene Napsylate orders for Sovereign

     52.    Email from Steven Becker to Karen Harper et al.            10/28/2008
            regarding Old Bridge account

     53.    Email from Victor Borelli to Kate Muhlenkamp regarding     11/14/2008
            customer sale expansion



                                         4
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 5 of 32. PageID #: 125987




     54.    Email from Victor Borelli to James Rausch regarding      04/23/2010
            Peculiar order report

     55.    Emails from Steven Becker to Penny Myers and James       05/05/2010
            Rausch regarding HD Smith

     56.    Email from Victor Borelli to Brenda Rehkop et al.        06/23/2010
            regarding customer high demand for oxycodone

     57.    Email from Bill Ratliff to Kate Muhlenkamp et al.        06/04/2008
            regarding Oxycodone orders

     58.    Email Chain Between Victor Borelli and Steve Cochran     01/27/2009
            regarding Oxy 30

     59.    Email from Cathy Stewart to Bill Ratliff and Karen       05/30/2008
            Harper regarding Sunrise Wholesale

     60.    Email from Victor Borelli to Steve Cochrane regarding    05/20/2008
            things

     61.    Transcript of the Deposition of Victor Borelli           11/29/2018

     62.    Transcript of the Deposition of Ginger Collier           01/08/2019

     63.    Exhibit 15 of G. Collier’s Deposition: Email from Ginger   11/19/2010
            Collier to Steven. Becker and Victor Borelli regarding Oxy
            Sales by retailer

     64.    Exhibit 16 of G. Collier’s Deposition: Summary of        09/2010
            customers sourcing more than 2 distributors for Oxy 30

     65.    Email from Wayne Corona to Karen Harper regarding        10/20/2011
            cut-off pharmacies

     66.    Brooks Pharmacy Monthly Total 15mg & 30mg Oxy            2010/2011
            “Sales Qty Govt UOM” 2010-2011 Chart

     67.    Transcript of the Deposition of Steven A. Becker         12/19/2018

     68.    Chargeback Data                                          1998-2018

     69.    Email from Karen Harper to self regarding adding         11/18/2010
            chargeback data analysis to the SOM program


                                         5
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 6 of 32. PageID #: 125988




     70.    Exhibit 21 to K. Harper’s Deposition: Email from Jeff        04/17/2007
            Burd to Vince Kaiman, cc: Robert Lesnak et al. regarding
            Methadone

     71.    Exhibit 15 to S. Becker’s Deposition: Harvard (MI)
            Summary of orders

     72.    Email from G. R. Green to James Lang regarding SOP           02/03/2000

     73.    Audit Committee Meeting Presentation: Controlled             06/20/2007
            Substance Orders Responsibility for Knowing Our
            Customers

     74.    Transcript of the Fact Deposition of Stephen Seid (Vol I)    12/12/2018

     75.    Transcript of the Fact Deposition of Stephen Seid (Vol II)   12/13/2018

     76.    SOP – System to Disclose Suspicious Orders of                03/12/2003
            Controlled Substances

     77.    Email from Dan Colucci to Howard Udel, et al. regarding      06/06/2007
            SOP 7.7 System to Disclose Suspicious Orders of
            Controlled Substances

     78.    Email from Stephen Seidto ValueTrak regarding                07/13/2009
            Approval of Item Exceeding Average

     79.    Email from Stephen Seidto ValueTrak regarding                07/13/2009
            Approval of Item Exceeding Average

     80.    Email from Stephen Seid to Dawn Wargo regarding              07/20/2009
            Approval of Item Exceeding Average

     81.    Email from Stephen Seid to FFSOrderMngt regarding            09/09/2009
            Approval of Item on Order Exceeding Average

     82.    Email from Stephen Seid to FFSOrderMngt regarding            09/24/2009
            Approval of Item on Order Exceeding Average

     83.    Email from Stephen Seid to FFSOrderMngt regarding            10/27/2009
            Approval of Item on Order Exceeding Average

     84.    Email from Stephen Seid to FFSOrderMngt regarding            10/01/2009
            Approval of Item on Order Exceeding Average


                                        6
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 7 of 32. PageID #: 125989




     85.    PPLPC004000344802

     86.    Purdue Distribution Service Agreements                  03/23/2009

     87.    Abrams, Robin, VP, Assoc. Gen. Counsel, Purdue, Order   03/13/2012
            Monitoring System HDMA Presentation

     88.    SOP 7.7 System to Disclose Suspicious Orders            06/06/2007
            [PPLPC004000119321]

     89.    Email from Gregory Bogdan to Steven Projansky           01/14/2013
            regarding Fee for Service SOP

     90.    Inventory Data License Agreement between Walgreen       2010
            Co. and Purdue Pharma, L.P.

     91.    Inventory Data License Agreement between Walgreen       2012
            Co. and Purdue Pharma, L.P.

     92.    Transcript of the Deposition of Jack Crowley            01/10/2019

     93.    Transcript of the 30(b)(6) Deposition of Stephen Seid   12/12/2018

     94.    Report to OMS Team

     95.    PPLP004035073-7

     96.    Purdue Distribution Service Agreements                  10/15/2002

     97.    Transcript of the Deposition of Mark Geraci             04/04/2019

     98.    Buzzeo Cegedim PDMA Compliance Solutions Report         09/25/2012

     99.    McGinn, Colleen Suspiciosu Order Monitoring
            Presentation

     100.   Transcript of the Deposition of Kevin Kreutzer          11/27/2018

     101.   Suspicious Order Monitoring, DEA Order Holds            08/01/2014

     102.   Suspicious Order Monitoring, Customer Due Diligence

     103.   Suspicious Order Monitoring, Customer Site Visits       08/01/2014

     104.   Suspicious Order Monitoring, DEA Order Holds            08/01/2014

                                        7
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 8 of 32. PageID #: 125990




     105.   Suspicious Order Monitoring, Do Not Ship List               08/01/2014

     106.   Suspicious Order Monitoring, DEA Order Holds,               10/01/2015
            Locations Other than Britain, PA and North Wales, PA

     107.   TEVA Suspicious Order Monitoring, DEA Order Hold            06/18/2018
            Policy SOP-8277

     108.   TEVA Suspicious Order Monitoring, Do Not Ship List,         06/18/2018
            SOP-8278

     109.   TEVA Suspicious Order Monitoring, Customer Due              06/18/2018
            Diligence, SOP-8279

     110.   TEVA Suspicious Order Monitoring, Customer Site             06/18/2018
            Visits, SOP-8280

     111.   Tomkiewicz, Joseph, DEA Compliance Manager, SOM             2017
            and Current Cases Presentation

     112.   DEA and SOM Internal Audit Report                           08/19/2015

     113.   Kevin Kreutzer, Manager, SOM Letter to DEA regarding        02/13/2013
            Suspicious Order Report

     114.   Teva Suspicious Order Report Analysis                       01/16/2019

     115.   TEVA SO Reports to DEA

     116.   Responses And Objections of Defendants Cephalon, Inc.,      01/07/2019
            Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical
            Industries, LTD., Actavis, LLC, Actavis Pharma, Inc., and
            Watson Laboratories, Inc. to Plaintiffs’ Third Set of
            Interrogatories

     117.   Transcript of the Deposition of Paul Campanelli             03/21/2019

     118.   Chart regarding Total Pills/Units Shipped by Endo           1999-2017

     119.   Transcript of the Deposition of Stephen C. MacRides         03/15/2019

     120.   Transcript of the Deposition of Lisa Walker                 12/04/2018




                                       8
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 9 of 32. PageID #: 125991




     121.   Email from Tara Chapman to Maryann Holovac               05/31/2012
            regarding Request to move Opana ER NDA 21-610 to the
            Orange Book Discontinued List

     122.   FDA News Release, FDA Requests Removal of Opana ER       06/08/2017
            for Risks Related to Abuse

     123.   Email from John Bullock to Lisa Walker and Sal Grausso   06/12/2017
            regarding Opana ER – Cardinal Refuses to Order

     124.   Email from MaryJo Magrone to Sal Grausso, et al.         08/30/2017
            regarding Pricing Proposal Submission – OPANA ER
            Wholesaler Promotion approval

     125.   Email from JMPage to Lisa Walker, et al. regarding       08/31/2017
            Opana Transition

     126.   Endo Sales Data Chart

     127.   Email from Paul Evans to Jeremy Tatum regarding          05/2010
            100507 Qualitest Overview Presentation

     128.   Par’s Sales Profit Chart                                 2008-2015

     129.   Transcript of the Deposition of Tracey L. Norton         01/16/2019

     130.   Risk Management Plan for Opioid Analgesics Focus on :    02/19/2004
            Oxycodone ER

     131.   Risk Minimization Action Plan for Opana ER               06/2007

     132.   Endo Pharmaceuticals Meeting with DEA Presentation       09/30/2003

     133.   Email from Bob Barto to Sue Tolen regarding Revised      10/02/2003
            DEA Meeting Minutes [ENDO-OPIOID_MDL-01706006-
            011}

     134.   Par’s and Endo’s Responses concerning SOM Program
            [PAR_OPIOID_MDL_0001596408]

     135.   Email from Lisa Walker to Michael Kalady regarding       05/13/2018
            Endo (Branded) Products Renewal Applications and
            SOM Policy



                                       9
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 10 of 32. PageID #: 125992




      136.   Email from Neil Shusterman to Mark Collins regarding      10/29/2013
             Opana ER Risk Management – SOM Program

      137.   Email from Neil Shusterman to Harris Rotman, et al.       02/01/2017
             regarding SOM White Paper

      138.   SOMS Program Update Presentation                          11/07/2013

      139.   Summary of Teleconference with UPS regarding SOMS         02/13/2013

      140.   Correspondence from Tracey Hernandez, Larry Shaffer,      11/06/2013
             DEA Compliance to Kim Liddel, RA Supervisor, UPS
             Supply Chain regarding Review of UPS SOM Activities

      141.   UPS SCS Suspicious Order Monitoring Program               11/12/2009
             Summary

      142.   Email from Kim Lindell to Lisa Walker regarding getting   04/11/2014
             to you your customers

      143.   ENDO-OPIOID_MDL-0000369517

      144.   ENDO-OPIOID_MDL-01334119-124

      145.   Summary of SOM Program, Process Flow

      146.   Annual Training Curriculum Review and Approval for        2012
             Required Training

      147.   Qualitest Audit Report                                    09/04/2008

      148.   Qualitest Report regarding Review of Order Monitoring     06/18/2009
             Program

      149.   Email from Tracey Hernandez to Sanjay Patel enclosing     01/04/2013
             Action Items from Tablets DEA Deficiency Letter

      150.   Email from Larry Shaffer to Eric Brantley enclosing       10/07/2013
             SOMS Violations and Presentations

      151.   Email from Tracey Hernandez to Sanjay Patel enclosing     01/04/2013
             Action Items from Tablets DEA Deficiency Letter




                                        10
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 11 of 32. PageID #: 125993




      152.   Email from Aimee Cooper to Heather Jones enclosing       03/27/2013
             Memorandum regarding Manufacturers Briefing with
             Qualitest

      153.   Email from Tracey Hernandez to Jill Cornell regarding    02/09/2013
             DEA Compliance Initiative Presentation

      154.   Email from Denise Hudson to Tracey Hernandez, et al.     11/16/2011
             regarding DEA Inspection Wrap-Up in Charlotte

      155.   Email from Keith Margolis to William Price and Carol     02/27/2014
             Sherman regarding Bellco – Qualitest SOMS Letter and
             Questionnaire

      156.   Email from Eric Brantley to Heather Jones regarding      04/21/2015
             SOPs for SOM

      157.   Email from Tracey Hernandez to Jill Connell regarding    02/09/2013
             DEA Compliance Initiatives Program Presentation

      158.   Email from Eric Brantley to Jill Miller regarding SOM

      159.   PAR_OPIOID_MDL_0000020898

      160.   Par Pharmaceutical, Inc. and Par Pharmaceutical          03/04/2019
             Companies, Inc.'s Supplemental Objections and
             Responses to Plaintiff's Interrogatories

      161.   ENDO-HSGAC_0010368

      162.   Email from Eric Brantley to Tracey Hernandez enclosing   04/17/2014
             Qualitest SOM Update Presentation

      163.   Email from Eric Brantley to Tracey Hernandez enclosing   02/25/2014
             Revised SOM Advisory Board Charter

      164.   Email from Jason Ehrlinspiel to Tracey Hernandez         09/30/2014
             regarding Notice of Civil Violations

      165.   PAR_OPIOID_MDL_0000399716

      166.   PAR_OPIOID_MDL_0001615738

      167.   PAR_OPIOID_MDL_0002102288


                                        11
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 12 of 32. PageID #: 125994




      168.   Email from Jason Ehrlinspiel to Tracey Hernandez           09/30/2014
             regarding Notice of Civil Violations

      169.   Email from Joseph Barbarite to Angela Feniger et al        05/13/2010
             enclosing Par Pharmaceutical Audit Report from DEA
             Consultants

      170.   Email from Angela Feniger to Patricia Lipari regarding     06/21/2012
             SOM and enclosing Par Pharmaceutical, Inc. Standard
             Operating Procedure

      171.   Email from Angela Feniger to Joseph Barbarite et al        07/15/2015
             enclosing DEA Audit Report

      172.   Email from Angela Feniger to Heather Jones et al           03/22/2016
             regarding Cedegim for all Par Orders SOM)

      173.   Par Pharmaceutical, Inc. Standard Operating Procedure
             Form

      174.   Transcript of the Deposition of Michele R. Dempsey (Vol.   01/22/2019
             I)

      175.   Email from Mike Bulone to Michael Szwarc et al             03/17/2013
             regarding CSOS Update and presentation

      176.   Bacco, Guy, Janssen Overview Presentation

      177.   Optimizing Chronic Pain Management with Duragesic

      178.   JAN-MS-04199587

      179.   Email from Michele Dempsey to Terrance Woodworth           12/04/2017
             regarding SOM Questionnaire for JOM Distributors

      180.   JOM Customer Service Suspicious Order or Excessive
             Narcotic Orders Work Instruction

      181.   JOM Customer Service Order Processing of Controlled
             Substance Work Instruction

      182.   JOM Customer Service Schedule II-V Order Processing
             and Investigating Suspicious or Excessive Narcotic
             Orders Standard Operating Procedure


                                        12
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 13 of 32. PageID #: 125995




      183.   JOM Customer Service Suspicious or Excessive Orders        07/24/2013
             Work Instruction

      184.   Email from Luis Valcarcel to Ron Kuntz and Paul            06/25/2012
             Lowman regarding NUCYNTA Trade Plans, enclosing
             High level overview of JOM CII and SOM Process

      185.   Suspicious Order Monitoring Workshop                       12/13/2017

      186.   Transcript of the Deposition of Michele R. Dempsey (Vol.   03/08/2019
             II)

      187.   Controlled Substances Suspicious Order Monitoring
             Program Questionnaire

      188.   Email from Michele Dempsey to Debbie Sniscak               01/23/2018
             regarding Recommendations

      189.   Email from Valerie Chikwendu to Michele Dempsey
             regarding Controlled Substances Project

      190.   Email from Michele Dempsey to Marc Larkins regarding
             Draft change to SOM Report for JOM

      191.   Managed Market Summit, Trade Analytics Presentation        10/18/2012

      192.   Email from Michele Dempsey to Robert Martin regarding      09/24/2012
             DEA Serves a Suspension Order on Walgreens
             Distribution Center in Jupiter, FL - JOm Review of Data

      193.   Evaluation of the SOM System for Johnson & Johnson
             Presentation

      194.   Email from Ron Kuntz to Patricia Yap regarding SOM         06/17/2013
             Contact and Meeting Notes

      195.   SOM Benchmarking with Purdue Meeting Notes                 03/20/2012

      196.   Email from Jack Crowley to Michele Dempsey enclosing       07/26/2013
             notes regarding Janssen Abuse and Diversion Detection

      197.   Janssen Pharmaceuticals Inc Abuse and Diversion            07/23/2013
             Detection Program, Prescribers of Concerns Notes



                                       13
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 14 of 32. PageID #: 125996




      198.   Email from Terrance Woodworth to Brian Strehlke            02/06/2018
             enclosing draft SOM Report for JOM

      199.   Excel spreadsheet regarding ordering pattern

      200.   Email from Michael Levitt to Theresa Hoffman regarding     03/26/2015
             6 Order on the SOM Report

      201.   Email from Michael Levitt to Kristina Bezares regarding 1 10/03/2014
             Order on the SOM Report for Oct. 3, 2014

      202.   Email from Michael Levitt to Theresa Hoffman regarding     11/26/2014
             2 Orders on SOM Report for Nov. 26, 2014

      203.   Email from Michael Levitt to Raffaela Figliano regarding   04/15/2016
             1 Suspicious & Excessive Order for Apr. 14, 2016

      204.   Email from Michael Levitt to Raffaela Figliano regarding   04/20/2016
             1 Suspicious & Excessive Order for Apr. 20, 2016

      205.   Email from Michael Levitt to Raffaela Figliano regarding   04/27/2016
             1 Suspicious & Excessive Order for Apr. 27, 2016

      206.   Email from Belinda Corum to Denise Moran regarding 2       12/08/2016
             suspicious/excessive for Dec. 8, 2016

      207.   Email from Belinda Corum to Roxanne Covino regarding       08/29/2016
             1 suspicious and excessive order for Aug. 26, 2016

      208.   Email from Michele Dempsey to SeWha Park and Phil          01/18/2017
             West regarding McKesson agreement to pay $150m
             settlement

      209.   Administrative Memorandum of Agreement between the         2012
             U.S. DOJ, DEA and Cardinal Health, Inc.

      210.   Email from Mike Kaufmann to Gary Dolch, et al.             01/21/2008
             regarding In the Penalty Box

      211.   Operation One Cardinal Health Quality Management           01/13-
             Meeting: Opportunity Team Presentations                    14/2005

      212.   Drug Distribution Compliance Budget Review                 2007



                                        14
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 15 of 32. PageID #: 125997




      213.   CAH_MDL_PRIORPROD_DEA07_00884713

      214.   Email from Mark Hartman to Steve Reardon regarding        01/28/2008
             Threshold system and customer issues

      215.   Settlement and Release Agreement and Administrative 2008
             Memorandum of Agreement between U.S. DOJ, DEA and
             Cardinal Health, Inc.

      216.   Email from Mark S. Mitchell to Cassi Baker and Steve      05/12/2005
             Reardon regarding Drug Wholesale Advisory Council

      217.   Email from Michael Mone to Mark Hartman regarding         01/07/2008
             Possible Suspect Pharmacy

      218.   Transcript of the Deposition of Steve Reardon             11/30/2018

      219.   Cegedim’s Findings and Recommendations on Cardinal        01/23/2008
             Healthcare’s SOM System

      220.   Investigation Report of the Special Demand Committee,     04/12/2013
             BOD of Cardinal Health, Inc.

      221.   Email from Carolyn McPherson to Nicholas Rausch           01/08/2008
             regarding revised instructions for Deloitte enclosing
             Procedure for Threshold Limit Determination for Drug
             Family – Phase 2

      222.   Transcript of the Deposition of Mark Hartman              11/15/2018

      223.   Hartman, Mark, Supply Chain Integrity Presentation        11/06/2008

      224.   Email from Scott Sopher to Michael Deloso regarding the   10/17/2012
             situation at CAH remains chaotic

      225.   Morford, Craig, 2012 Annual Quality and Regulatory        11/02/2012
             Report to the Audit Committee of the BOD

      226.   ValueCentric Webpage

      227.   DEA Baltimore District Office Presentation on Cardinal
             Health Swedesboro Distribution Center




                                        15
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 16 of 32. PageID #: 125998




      228.   Cardinal Health, Inc.’s FOIL Appeal Letter to Steve         09/27/2006
             Krantz, Esq., Assistant Attorney General for the State of
             New York

      229.   Transcript of the Deposition of Todd Cameron                09/26/2018

      230.   Transcript of the Deposition of Donald Steven Morse         12/13/2018

      231.   Expert Report of Brian Reise                                05/31/2019

      232.   Cardinal Health’s Responses to Plaintiffs’ Second Notice    10/25/2018
             of Deposition Pursuant to Rule 30(b)(6)

      233.   Cardinal Health’s Second Supplemental Responses to          04/16/2019
             Plaintiffs’ Second Notice of Deposition Pursuant to Rule
             30(b)(6)

      234.   Purdue SOP [PPLPC004000344799]                              01/14/2013

      235.   Email re McKesson Contracts [ENDO-OPIOID_MDL-               03/18/2013
             01056072]

      236.   Administrative Memorandum of Agreement between              2017
             U.S. DOJ, DEA and McKesson Corp.

      237.   McKesson Drug Operations Manual

      238.   Transcript of the Deposition of Gary Hilliard               01/10/2019

      239.   McKesson Corp.’s Second Supplemental Objections and         03/04/2019
             Responses to Plaintiffs’ Combined Discovery Requests

      240.   Email from Dave Gustin to Tyra Williams regarding           02/04/2011
             Variance and Suspicious Reports

      241.   Transcript of the Deposition of Blaine M. Snider            11/08/2018

      242.   Memorandum regarding Meeting Between the Office of          01/23/2006
             Diversion Control and McKesson Corp. on January 3,
             2006

      243.   McKesson Operations Manual for Pharma Distribution,
             Lifestyle Drug Monitoring Program



                                         16
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 17 of 32. PageID #: 125999




      244.   Boggs, Gary, State of Prescription Drug Abuse
             Presentation

      245.   Letter from McKesson Corp.’s Counsel to Linden Barber,     04/25/2007
             Esq., Associate Chief Counsel of DEA regarding Order to
             Show Cause

      246.   Transcript of the Deposition of William de Gutierrez-      11/28/2018
             Mahoney

      247.   Email from Alexandra Feigel to Diane Martin regarding      12/10/2007
             November LDMO

      248.   McKesson U.S. Pharma – DEA Licensure Audit, Lifestyle      07/27/2007
             Drug Program

      249.   Settlement and Release Agreement and Administrative 05/02/2008
             Memorandum of Agreement between U.S. DOJ, DEA and
             McKesson Corp.

      250.   Email from Cathy Scofield to Tracy Jonas et al enclosing   03/10/2008
             CSMP Sales Training Presentation

      251.   Email from Gregory Carlson to Pharmacy Team Leader         06/24/2010
             regarding 440 Met its max of Oxycondone APAP for the
             month

      252.   RNA – Threshold Change/Level 1 Firm                        2009

      253.   Step II, Consent Agreement between Gary Evan Sivak,
             M.D. and The State Medical Board of Ohio

      254.   Email from Donald Walker to Bill de Gutierrez-Mahoney      04/17/2008
             regarding New DEA Ordering Standards

      255.   U.S. DOJ, DEA Letter regarding Registration                11/04/2014
             Consequences for McKesson Corp. for Violations of the
             Controlled Substances Act

      256.   Email from Dave Gustin to Dave Fagerskog et al             08/31/2011
             regarding gaps between the amount of Oxy or Hydro
             allowed to be purchase and amount needed




                                        17
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 18 of 32. PageID #: 126000




      257.   Email from Nate Hartle to Krista Peck regarding          05/01/2015
             threshold reduction initiative report

      258.   McKesson’s CSMP Oxycodone Threshold Reduction            02/09/2015
             Report

      259.   Email from Micheal Bishop to Jenna Smith regarding       04/03/2013
             DEA Threshold Warning Report

      260.   Email from Michael Oriente to Dave Gustin et al          04/15/2011
             regarding CSMP contribution, DCM call, and tightening
             up our increase process

      261.   Email from Tom Mcdonald re Threshold Change              07/27/2012
             Requests

      262.   Email from Jennifer Melvin re: South CSMP Distribution   08/02/2011
             Contacts and Level 1 calls

      263.   Email sent on behalf of Don Walker re implementing an    10/24/2013
             enhanced SOM Program with attachments and webex
             invite

      264.   Letter from DOJ to McKesson Re: Possible Civil Action    08/13/2014
             Against McKesson Corporation for Violations of the
             Controlled Substances Act

      265.   Transcript of the Deposition of Donald Walker            01/10/2019

      266.   RNA- Threshold Change/Level 1 Forms for CVS              04/08/2010

      267.   Threshold Change Forms for various Accounts and          11/28/2008
             Emails from Dave Gustin to Micheal Bishop asking him
             to increase thresholds

      268.   CVS CSMP: Threshold Review                               01/09/2009

      269.   Threshold Change request for Giant Eagle approval        10/29/2010

      270.   Threshold Change Request for Giant Eagle, Threshold      02/23/2009
             was increased 30% every 2w sicne 01/14/2009

      271.   Threshold Change Form for Giant Eagle approval           12/17/2008



                                       18
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 19 of 32. PageID #: 126001




      272.   Threshold Change Form Approvals for Giant Eagle           12/19/2008

      273.   Threshold Change Form Approval for Giant Eagle            11/21/2008

      274.   Threshold Change Form Approvals for Giant Eagle           07/31/2008

      275.   Threshold Change Form Approvals for Giant Eagle           10/22/2008

      276.   Threshold Change Form Approvals for Giant Eagle and       05/28/2008
             an Email form Dave Gustin noting they need to know
             why the stores are purchasing well past historic trends

      277.   Email from Gary Hilliard to Sharon Mackarness Re:         10/23/2006
             Hydrocodone Reports

      278.   Email from Timothy Foster to Joe Lumpkin, et al, Re:      11/01/2013
             CSCP Tracker

      279.   Email from David Graziano to Melenie Petropoulos and      12/23/2013
             Stephen Schmidt re: CSCP Trackers Marc’s 2WA and
             39MA

      280.   Email from Stephen Schmidt to Melenie Petropoulos and     01/27/2014
             others re: Marc’s CSCP Threshold Report

      281.   MCKMDL00478912

      282.   MCKMDL00478913

      283.   McKesson Corporation Board of Directors’ Response to
             International Brotherhood of Teamsters

      284.   Controlled Substance Monitoring Program                   06/24/2008

      285.   Email from Dan Jefferies to Nate Hartle and others RE:    01/30/2017
             Opioid Reductions

      286.   Email from Donald Walker re: List 1 Chemicals and         06/03/2010
             Clarifying the “partial” Issue in CSMP

      287.   SOMs Process Flow[ENDO-OPIOID_MDL-01334119]               04/00/2014

      288.   Abuse and Diversion Detection [PPLP004035073]             09/00/2015

      289.   ABC Diversion Control Program effective June 25, 2007     06/25/2007

                                        19
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 20 of 32. PageID #: 126002




      290.   Carlos Aquino Expert Report                              06/06/2019

      291.   Transcript of the Deposition of Chris Zimmerman          08/03/2018

      292.   Chemical Handler’s Manual, A Guide to Chemical
             Control Regulations

      293.   Deposition Transcript of Eric Cherveny                   11/09/2018

      294.   Deposition Transcript of Stephen Mays (Vol. I)           10/24/2018

      295.   Deposition Transcript of Stephen Mays (Vol. II)          02/08/2019

      296.   ABC’s Diversion Control Program                          08/07/2017

      297.   Order to Show Cause and Immediate Suspension of          04/19/2007
             Registration sent to Amerisource Bergen

      298.   Settlement and Release Agreement                         06/22/2007

      299.   Reported to DEA Report for Opioid Items for all OHIO
             Summit County Customers from 2007-2013

      300.   ABDCMDL00308070

      301.   Email from Eric Cherveny to Stephen Hendrickson and      08/05/2016
             others re: CSRA 590 Validation Project

      302.   Transcript of the Deposition of David May                08/04/2018

      303.   Transcript of the Deposition of Candace Harbauer         02/19/2019

      304.   Mary Woods Deposition Transcript                         01/10/2019

      305.   Prescription Supply, Inc. Controlled Substances          01/21/2015
             Policy/Procedure

      306.   Transcript of the Deposition of James Schoen             02/27/2019

      307.   Transcript of the Deposition of Kirk Harbauer            02/27/2019

      308.   Letter to Cardinal Health from DEA to reiterate the      12/27/2007
             responsibilities of controlled substance manufacturers
             and distributors to inform DEA of suspicious orders


                                        20
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 21 of 32. PageID #: 126003




      309.   State of Ohio Board of Pharmacy Written Response to         10/25/2017
             Prescription Supply, Inc

      310.   Transcript of the Deposition of Jeff Abernathy              11/15/2018

      311.   Transcript of the Deposition of Susanne Hiland              01/23/2019

      312.   SOM Reddwerks Upgrade - US Compliance

      313.   Portfolio Scoring Worksheet – Suspicious Order
             Monitoring

      314.   Plaintiffs’ Responses to the Amended and Clarified          01/25/2019
             Discovery Ruling 12 Supplemental Interrogatory Issued
             to Plaintiffs

      315.   Transcript of the 30(b)(6) Deposition of Walmart, through   01/22/2019
             the testimony of Susanne Hiland

      316.   Transcript of the Deposition of Ramona Sullins              01/04/2019

      317.   Emails re: WalMart Drug Tracking                            06/17/2015

      318.   Walmart Inc.’s Responses to Plaintiffs (First) Combined     11/30/2018
             Discovery Requests to National Retail Pharmacies
             Defendants

      319.   Emails re: DEA agents at store DC 6028                      09/15/2014

      320.   Walmart Pharmacy Manual, Evaluating Orders of               09/30/2014
             Interest and Suspicious Order Reporting

      321.   Controlled Substance Risk Assessment: Executive
             Summary

      322.   WMT_MDL_000048100 - WMT_MDL_000048101

      323.   Suspicious Order Monitoring Program Policy and
             Procedures for the Pharmaceutical Integrity Team

      324.   Settlement and Memorandum of Agreement                      06/10/2013

      325.   Transcript of the Deposition of Edward Bratton              12/16/2018

      326.   Handling Suspicious Drug Orders                             02/15/2005

                                        21
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 22 of 32. PageID #: 126004




      327.   DEA Letter re: a proposed system of detecting and        12/27/1988
             reporting excessive orders

      328.   Letter from DEA re: a regulatory investigation of        05/17/2006
             Walgreens

      329.   Emails regarding Suspicious Transactions and the DEA     03/02/2006

      330.   DEA Suspicious Controlled Drug Report                    04/03/2007

      331.   Walgreens Second Supplemental Responses to Plaintiffs’   02/19/2019
             (First) Combined Discovery Requests

      332.   Transcript of the Deposition of Eric Stahmann            10/16/2018

      333.   Deposition Errata for E. Bratton                         03/05/2019

      334.   Settlement and MOA                                       06/10/2013

      335.   Walgreens Order to Show Cause and Immediate              09/13/2012
             Suspension of Registration

      336.   DOJ Subpoena                                             02/04/2013

      337.   Emails re: Weekly PMO Status – Thursday Update           02/15/2013

      338.   Perrysburg CIII-CV – meeting notes Email                 03/01/2013

      339.   Letter to DEA re Subpoena                                02/20/2013

      340.   CII orders to be shipped from Amerisource Bergen         03/2014

      341.   CII orders to be shipped from Amerisource Bergen         03/2014

      342.   Emails re Suspicious Controlled Drug Orders              08/03/2010

      343.   Shipment contents from Walgreens Perrysburg DC and       02/28/2013
             DEA Audit

      344.   Shipment contents from Walgreens Perrysburg DC and       02/28/2103
             DEA Audit

      345.   Email RE: Suspicious Orders                              06/27/2007



                                         22
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 23 of 32. PageID #: 126005




      346.   Chemical Hanlder’s Manual, A Guide to Chemical            01/31/2004
             Control Regulations

      347.   Walgreens Distribution Center follow up letter to March   07/28/2006
             2006 regulatory investigation

      348.   Suspicious Order Reporting                                03/26/2008

      349.   Office of Diversion Control – Knowing your                03/28/2013
             Customer/Suspicious Orders Reporting

      350.   DEA Compliance – Perrysburg Distribution Center           12/22/2008

      351.   Withheld Due to Privilege

      352.   RX Questionable Order Qty                                 12/11/2006

      353.   Transcript of the Deposition of Douglas Peterson          12/20/2018

      354.   Transcript of the Deposition of Christopher Domzalski     01/17/2019

      355.   Authentication of Prescription Order Policy               10/07/2013

      356.   Transcript of the Deposition of Deb Bish                  02/01/2019

      357.   Transcript of the Deposition of Jennifer Diebert          01/24/2019

      358.   Update on Rx Supply Chain Contingency Plan for Jupiter    04/06/2012

      359.   DEA Suspicious Order Reporting                            06/23/2008

      360.   Emails re: CSR Version Summary                            10/08/2012

      361.   Controlled Substance Order Review

      362.   Transcript of the Deposition of Tasha Polster             01/23/2019

      363.   WAGMDL00245768

      364.   WAGMDL00325129

      365.   Email re: Suspicious Order                                02/05/2013

      366.   Email re: Transferring Controlled Substances              04/11/2013


                                          23
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 24 of 32. PageID #: 126006




      367.   Email re: Oxycodone no longer being ordered via PDQ       09/28/2012

      368.   DEA Suspicious Order Item Limits – Phase II               08/26/2009

      369.   July 2011 DEA Statistics                                  07/2011

      370.   Transcript of the Deposition of Barbara Martin            01/25/2019

      371.   Walgreens’s Second Amended Objections and Responses       03/04/2019
             to Plaintiffs’ First Set of Interrogatories

      372.   Emails re: High Quantity Stores                           01/10/2011

      373.   WAGFLDEA00000846

      374.   WAGMDL00436802

      375.   Emails re: High Quantity Stores                           01/10/2011

      376.   Emails re: Proposed org chart                             12/16/2012

      377.   Transcript of the Deposition of Steven Mills              11/08/2018

      378.   Emails re: Controlled Substance Order Quantity Override   08/19/2013
             Form

      379.   Emails re: Ceiling Update                                 01/03/2103

      380.   Emails re: Shrink Set                                     04/16/2013

      381.   Email re: VAWD Question - Inventory Controls              05/11/2011
             Questionable Regular RX Orders

      382.   CVS-MDLT1-000060805

      383.   Expert Report of Craig J. McCann                          03/25/2019

      384.   CVS-MDLT1-000060798

      385.   Transcript of the Deposition of Mark Vernazza             11/20/2018

      386.   Exhibit 30 to the Deposition of Mary Woods

      387.   Transcript of the Deposition of Amy Propatier             11/29/2018


                                         24
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 25 of 32. PageID #: 126007




      388.   Opti- Source Oxy Orders [Acquired_Actavis_00665233]   03/24/2011

      389.   Deposition Transcript Excerpts of Ellen Wilson        01/24/2019

      390.   Order on SOM Report [JAN-MS-03739793]                 07/21/2015

      391.   Order Management System [PPLP003430436]               03/23/2009

      392.   Transcript of the Deposition of Sherri Hinkle         01/25/2019

      393.   DEA Comments [CAH_MDL2804_02489191]                   06/04/2008

      394.   Transcript of the Deposition of Aaron Burtner         01/17/2019

      395.   Transcript of the Deposition of Terrence Dugger       01/23/2019

      396.   Draft Summary of DEA-HDMA Meeting                     04/15/2008
             [CAH_MDL2804_02489188]

      397.   Draft HDMA Best Practices for Controlled Substances   01/31/2008
             [HDA_MDL_000148607]

      398.   Chronology of HDMA DEA Involvement                    10/31/2016
             [HDA_MDL_000081364]

      399.   Chronology of HDMA DEA Involvement                    10/31/2016
             [HDA_MDL_000081363]

      400.   Transcript of the Deposition of Gary Millikan         01/11/2019

      401.   Industry Compliance Guidelines                        11/14/2008
             [HDA_MDL_000145918]

      402.   DEA Suspicious Orders [HDA_MDL_000213078]             05/07/2008

      403.   HDMA DEA Suspicious Order Best Practices              02/12/2008
             [HDA_MDL_000213058]

      404.   HDMA Report [HDA_MDL_000213229]                       01/31/2008

      405.   Transcript of the Deposition of Shauna Helfrich       01/10/2019

      406.   HDMA Report [HDA_MDL_000213212]                       01/31/2008

      407.   Emails re: SOM Presentation                           01/15/2014

                                        25
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 26 of 32. PageID #: 126008




      408.   Member Questionnaire [HDA_MDL_000139414]                   01/17/2008

      409.   Customer Verification Procedure                            01/10/2008
             [HDA_MDL_000150198]

      410.   DEA Org Chart and SO Check [HDA_MDL_000151104]             01/02/2008

      411.   Business Idea Description – Control Drug IRR update

      412.   Rite Aid Distribution Center DEA Regulatory Guidelines

      413.   Controlled Drug Above Average Order Monitoring             02/28/2010
             Program

      414.   Rite Aid’s Objections and Responses to Plaintiffs’ First Set 11/30/2018
             of Combined Discovery Requests

      415.   Transcript of the Deposition of Janet Getzey Hart          01/30/2019

      416.   Transcript of the Deposition of Marian Wood                01/24/2019

      417.   Transcript of the Deposition of Christopher Belli          12/20/2018

      418.   Transcript of the Deposition of Janet Getzey Hart          01/31/2019

      419.   Emails re: Rite Aid CSMP                                   09/12/2011

      420.   Transcript of the Deposition of Debra Chase                01/04/2019

      421.   Threshold Exception List                                   04/18/2011

      422.   Above Threshold July 2012                                  08/06/2012

      423.   Project Initiation for 5046 Suspicious Order Monitoring    10/02/2013

      424.   HBC Service Company’s Amended Responses to
             Plaintiffs’ First Set of Combined Discovery Requests

      425.   Emails re: DSCSA Documents with attachments                12/04/2014

      426.   Transcript of the Deposition of Matthew Rogos              02/22/2019

      427.   HBC Service Company’s Supplemental Answers to
             Plaintiffs’ First Set of Interrogatories


                                         26
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 27 of 32. PageID #: 126009




      428.   Deposition Transcript Excerpts of James Tsipakis         12/13/2018

      429.   Deposition Transcript Excerpts of James Tsipakis         12/13/2018

      430.   Deposition Transcript Excerpts of James Tsipakis         12/13/2018

      431.   Deposition Transcript Excerpts of James Tsipakis         12/13/2018

      432.   Inventory Control – Suspicious Order Policy              02/26/2016

      433.   Deposition Transcript Excerpts of James Tsipakis         12/13/2018

      434.   Deposition Transcript Excerpts of Anthony Mollica        01/04/2019

      435.   Deposition Transcript Excerpts of Joseph Edward Miller   12/20/2018

      436.   Deposition Transcript Excerpts of Joseph Edward Miller   12/20/2018

      437.   Email Re: Daily HBC Suspicious Purchasing Report         01/10/2014

      438.   Email Re: Daily HBC Suspicious Purchasing Report         09/23/2015

      439.   Email re: Norco volume for store RX4031                  07/08/204

      440.   Deposition Transcript Excerpts of James Tsipakis         12/13/2018

      441.   Emails re: Gian Eagle / Buzzeo PDMA: SOM Services        10/01/2015
             Proposal

      442.   Deposition Transcript Excerpts of James Tsipakis         12/13/2018

      443.   Matthew Greimel Expert Report                            05/10/2019

      444.   Deposition Transcript Excerpts of Jason Briscoe          12/06/2018

      445.   Deposition Transcript Excerpts of Jason Briscoe          12/06/2018

      446.   Deposition Transcript Excerpts of Jason Briscoe          12/06/2018

      447.   Report of Craig McCann, Appendix 9 at pp 151, 193        03/25/2019

      448.   Report of Craig McCann, Appendix 9 at 3783, 3852         03/25/2019

      449.   Deposition Transcript Excerpts of Tom Nameth             01/07/2019


                                        27
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 28 of 32. PageID #: 126010




      450.   Deposition Transcript Excerpts of Tom Nameth and          01/07/2019
             Jason Briscoe

      451.   Deposition Transcript Excerpts of Jill Strang, Tom        01/03/2019
             Nameth, and Jason Briscoe

      452.   Deposition Transcript Excerpts of Jason Briscoe           12/06/2018

      453.   Deposition Transcript Excerpts of Jason Briscoe, Tom      12/06/2018
             Nameth, and Jill Strang

      454.   Deposition Transcript Excerpts of Jill Strang             01/03/2019

      455.   Deposition Transcript Excerpts of Jill Strang             01/03/2019

      456.   Deposition Transcript Excerpts of Jill Strang             01/03/2019

      457.   21 C.F.R. § 1301.74

      458.   Deposition Transcript Excerpts of Jill Strang             01/03/2019

      459.   Deposition Transcript Excerpts of Jill Strang             01/03/2019

      460.   Deposition Transcript Excerpts of Jill Strang             01/03/2019

      461.   Deposition Transcript Excerpts of Peter Ratycz, Jill      12/21/2018
             Strang, and Tom Nameth

      462.   Deposition Transcript Excerpts of Jason Briscoe           12/06/2018

      463.   Deposition Transcript Excerpts of Jill Strang and Jason   01/03/2019
             Briscoe

      464.   Deposition Transcript Excerpts of Jill Strang             01/03/2019

      465.   Shipments Greater than .99% of AVG. Movement and
             Deposition Transcript Excerpts of Tom Nameth

      466.   Deposition Transcript Excerpts of Tom Nameth              01/07/2019

      467.   Deposition Transcript Excerpts of Tom Nameth              01/07/2019

      468.   Deposition Transcript Excerpts of Tom Nameth              01/07/2019

      469.   Deposition Transcript Excerpts of Jason Briscoe           12/06/2018

                                         28
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 29 of 32. PageID #: 126011




      470.   Deposition Transcript Excerpts of Tom Nameth             01/07/2019

      471.   Deposition Transcript Excerpts of Tom Nameth             01/07/2019

      472.   Deposition Transcript Excerpts of Tom Nameth             01/07/2019

      473.   Deposition Transcript Excerpts of Tom Nameth, Jill       01/07/2019
             Strang, and Jason Briscoe

      474.   Deposition Transcript Excerpts of Tom Nameth and Jason 01/07/2019
             Briscoe

      475.   Email re: Controlled Substance Monitoring                10/23/2013

      476.   Deposition Transcript Excerpts of Tom Nameth             01/07/2019

      477.   Email about article: DEA Fines Coscto $11.75M over lax   01/20/2017
             US Pharmacy Controls and what it means for DDM

      478.   Deposition Transcript Excerpts of Jill Strang and Tom    01/03/2019
             Nameth

      479.   Deposition Transcript Excerpts of Tom Nameth             01/07/2019

      480.   Press Release                                            01/24/2013

      481.   Press Release                                            06/15/2015

      482.   Press Release                                            10/01/2013

      483.   Kaufhold Deposition Exhibit 3                            10/26/2018

      484.   Woods Deposition Exhibit 12 [Allergan_MDL_ 02081243]     08/18/2009

      485.   Woods Deposition Exhibit 13; [Allergan_MDL_02128514]     01/09/2019

      486.   Woods Deposition Exhibit 12 [Allergan_MDL_ 02081243]     01/09/2019

      487.   Omnicare Finasteride [Allergan_MDL_02128035]             02/11/2009

      488.   Email re Suspicious Orders [Allergan_MDL_043233370]      08/24/2009

      489.   Baran Deposition Excerpts                                12/11/2018

      490.   Woods Depostiion Exhibit 14 [Allergan_MDL_00490306]      01/09/2019

                                         29
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 30 of 32. PageID #: 126012




      491.   Email re Opt-source Oxy IR Orders                    03/24/2011
             [Allergan_MDL_00665233]

      492.   Woods Deposition Exhibit 15                          01/09/2019

      493.   Incident Report                                      10/4/2012

      494.   Woods Deposition Exhibit 16                          01/09/2019

      495.   Woods Deposition Excerpts                             07/31/2012

      496.   DEA Memo Distributor Briefing [US-DEA 00000001]      11/05/2012

      497.   Clark Deposition Excerpts                             12/07/2018

      498.   Clark Deposition Excerpts                             12/07/2018

      499.   Woods Ex. 1 [Allergan_MDL_01844864]                  01/09/2019

      500.   Woods Depo Ex, 3 [Allergan_MDL_01839001]             01/09/2019

      501.   2016 YTD Report [Allergan_MDL_02181123]              3/22/2016

      502.   Woods Exh. 33 [Allergan_MDL_02187056]                01/09/2019

      503.   Email re SOP Training [Allergan_MDL_01838989]        09/22/2004

      504.   SOM Policy [Allergan_MDL_02146521]                   07/19/2011

      505.   SOM Policy [Allergan_MDL_1839002]                    05/03/2004

      506.   Call Center Operations Master Data Proc.             05/03/2004
             [Allergan_MDL_01175574]

      507.   SOM Project Status review 11.8.2011                  11/08/2011
             [Allergan_MDL_03368470]

      508.   Woods depo excerpts                                  01/09/2019

      509.   Woods Ex. 35 [Allergan_MDL_03802654]                 01/09/2019

      510.   Woods Ex. 33 [Allergan_MDL_02187056]                 01/09/2019

      511.   Napoli Depo Ex. 1 [Allergan_MDL_0353513]             06/09/2011


                                         30
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 31 of 32. PageID #: 126013




       512.    SOM Cloud Services Proposal [Allergan_MDL_02467540]     02/19/2015

       513.    4.5.12 SOMS Presentation [Allergan_MDL_02468983]        04/05/2012

       514.    Napoli Deposition Excerpts                              01/17/2019

       515.    Oxy Release Notification Alert                          03/04/2011
               [Allergan_MDL_01843335]

       516.    Buskey Expert Report                                    05/31/2019

       517.    Call re DEA Next Steps [HSI-MDL-00620224]               05/30/2007

       518.    Summary of DEA Meeting – Next Steps                     09/07/2007
               [CAH_MDL2804_02489199]

       519.    Email re CS Review Chart [HDA_MDL_000148603]            02/06/2008

       520.    HDMA Best Practices [HDA_MDL_000148607]                 01/31/2008


Dated: July 2, 2019                    Respectfully submitted,


                                       /s/Paul J. Hanly, Jr.
                                       Paul J. Hanly, Jr.
                                       SIMMONS HANLY CONROY
                                       112 Madison Avenue, 7th Floor
                                       New York, NY 10016
                                       (212) 784-6400
                                       (212) 213-5949 (fax)
                                       phanly@simmonsfirm.com

                                       Joseph F. Rice
                                       MOTLEY RICE
                                       28 Bridgeside Blvd.
                                       Mt. Pleasant, SC 29464
                                       (843) 216-9000
                                       (843) 216-9290 (Fax)
                                       jrice@motleyrice.com

                                       Paul T. Farrell, Jr., Esq.
                                       GREENE KETCHUM, LLP
                                       419 Eleventh Street
                                       Huntington, WV 25701
                                          31
Case: 1:17-md-02804-DAP Doc #: 1957 Filed: 07/23/19 32 of 32. PageID #: 126014



                                   (304) 525-9115
                                   (800) 479-0053
                                   (304) 529-3284 (Fax)
                                   paul@greeneketchum.com

                                   Plaintiffs’ Co-Lead Counsel

                                   Peter H. Weinberger (0022076)
                                   SPANGENBERG SHIBLEY & LIBER
                                   1001 Lakeside Avenue East, Suite 1700
                                   Cleveland, OH 44114
                                   (216) 696-3232
                                   (216) 696-3924 (Fax)
                                   pweinberger@spanglaw.com

                                   Plaintiffs’ Liaison Counsel

                                   Hunter J. Shkolnik
                                   NAPOLI SHKOLNIK
                                   360 Lexington Ave., 11th Floor
                                   New York, NY 10017
                                   (212) 397-1000
                                   (646) 843-7603 (Fax)
                                   hunter@napolilaw.com

                                   Counsel for Plaintiff Cuyahoga County, Ohio

                                   Linda Singer
                                   MOTLEY RICE LLC
                                   401 9th St. NW, Suite 1001
                                   Washington, DC 20004
                                   (202) 386-9626 x5626
                                   (202) 386-9622 (Fax)
                                   lsinger@motleyrice.com

                                   Counsel for Plaintiff Summit County, Ohio




                                     32
